Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 05/11/22 and the interview held 07/18/22, Claims 1-28 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Urbanek on 07/18/22.

Based on the most recent set of claims filed 05/11/22 and the interview held 07/18/22, the application has been amended as follows: 

Claim 19 has been amended as follows:
In Line 17, the limitation “the first plurality of cam surface portions” has been replaced with the limitation --the first plurality of cam surfaces--.

Claim 27 has been amended as follows:
   In Line 2, the word --and-- has been added after the semi-colon.

Claim 28 has been amended as follows:
“28. (New) The inserter tool of claim 19 each sized and configured to move in a respective one of the pair of channels; and wherein the pair of channels and the bosses include the second plurality of cam surfaces.”
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an inserter tool for inserting an elongate intervertebral implant, the inserter tool comprising: a body, wherein a distal end portion of the body is configured to be connected to an elongate intervertebral implant to orient the elongate intervertebral implant so that an implant longitudinal axis of the intervertebral implant thereof extends in a predetermined direction; wherein the body includes an elongate shaft having a shaft longitudinal axis extending obliquely to the predetermined direction; an offset member extending from the body; and an impact surface support portion of the offset member spaced apart from the body and the shaft longitudinal axis, the impact surface support portion configured to position an impact surface laterally offset from the shaft longitudinal axis and in alignment with the implant longitudinal axis to permit the impact surface to receive an impact force directed in the predetermined direction obliquely to the shaft longitudinal axis, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Frasier et al. (US PG Pub No. 2018/0161171).
Frasier et al. discloses an intervertebral implant inserter, comprising an elongate body including an outer tube and an inner drive shaft, a knob extending proximally from the inner drive shaft and configured to be gripped and rotate the inner drive shaft, and an offset handle member extending at an angle from the outer tube, but Frasier et al. fails to disclose that a longitudinal axis of the elongate body is oblique to an implant longitudinal axis when the implant is connected to a distal end of the elongate body, and wherein an impact surface of an the impact surface support portion of the offset member is laterally offset from the shaft longitudinal axis to permit the impact surface to receive an impact force directed in a predetermined direction which is oblique to the shaft longitudinal axis. Furthermore, there is no reasonable motivation to modify Frasier et al. as claimed without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775